PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/860,031
Filing Date: 27 Apr 2020
Appellant(s): Perfectna, Inc.



__________________
Scott C. Harris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/2022 and supplemented on 4/25/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 8/20/20021 from which the appeal is taken have been modified by the advisory action dated 11/30/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  	
The grounds of rejection were modified in the advisory action dated 11/30/2021 withdrawing the rejection under 35 USC 112(b) and withdrawing the objections to the claims.  

(2) Response to Argument
Beginning on page 8 of the Appeal Brief, Appellant argues that “[w]hile the claims are in the subject matter of financial services, they in fact define a practical application, rather than a preemption of the abstract idea of the financial services.”  The argument is not persuasive. That the claims do not preempt all forms of abstraction or may be limited to financial services, in particular, bunched order processing, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (“And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).
On page 11 of the Appeal Brief, Appellant argues that the claims do not define a fundamental economic practice and that the claim limitations being referred to in the instant application is “’not’ fundamental in the sense that it is not old or notorious.”  Appellant further argues that the claims are not fundamental economic principles or practices referred to in the MPEP and in case law. These arguments are not convincing. 
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Under Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance, Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a generic bunched order system, and order router, the claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 2—i.e., the  “generating,” “performing,” “creating,” “placing” and “resolving”—and explains that they describe the concept of bunched order processing where bunched orders constitute improved block orders wherein all individual sub-accounts in the block order have undergone required pre-trade risk assessments and an order is placed for a risk adjusted bunched order.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices such as hedging and mitigating risk and commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.
On page 13 of the Appeal Brief, Appellant contends that the currently claimed limitation of determining if each sub account has sufficient ability to pay and creating a risk-adjusted bunched order, integrates whatever exception may be recited in the claim, into a practical application. Appellant further contends that the claims define not just creating the bunched order file, as is done in the prior art, but also further processing this file to create a risk adjusted bunched order file, one where every subaccount in the bunched order file has been individually assessed to determine whether the account has the ability to pay for its part resulting in an entirely new file and therefore is not directed to a judicial exception. The argument is not persuasive because the Appellant is describing an improvement to a business process not an improvement to the technology.  
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) and adding insignificant extra-solution activity (MPEP 2106.05(g)) as is the case here.	
 Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic system, and an order router.  The system and router are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
On page 14 of the Appeal Brief, the appellant contends that the claims are not abstract and the operation of the claims is not shown or contemplated by any prior art and therefore renders the claims statutory under 35 USC 101.  The argument is not convincing.  Novelty is a question of whether the claimed invention is new.  Inventiveness in the Alice/Mayo framework is the search for “an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 134 S. Ct. at 2355.  The inventiveness inquiry of §101 should therefore not be confused with the separate novelty inquiry of §102 or obviousness inquiry of § 103.  A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.
Appellant argues that the present claims define operations that allow the computer to function more effectively, since it is modifying the bundled order, by creating a pre-trade risk assessment on each subaccount to determine if the subaccount has sufficient ability to pay and therefore recite an improvement in the functioning of the computer or an improvement to other technology or technical field and therefore integrate the exception into a practical application.  The argument is not persuasive because the argued increase in efficiencies comes from a general-purpose computer, i.e., a generic system.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1276 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
On page 15, Appellant argues that “[t]he present claims effect a transformation of an ‘article,’ here a file representing trade orders, to a different state or thing (a risk adjusted file, that is different than the original file).”  The argument is not convincing.  The object of the claims is to process bundled orders by modifying the bundled order, by creating a pre-trade risk assessment on each subaccount to determine if the subaccount has sufficient ability to pay using a generic system and order router.  The claims call for generic use of a system and a generic router in a manner that a system an router customarily operate.  Simply reciting a generic system does not confer eligibility.  None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims do not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception under Step 2B of the Guidance.
Appellant refer to the CyberSource v. Retail Decision 54 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011), and argue that the present claims do not merely carry out mathematical transformation or constructs, but rather define the manipulation of different subaccounts with a bunched order file to determine which subaccounts have the ability to pay and create a new file that is risk adjusted therefore shows that the underlying abstract idea has been used in a meaningful way.  The argument is not persuasive because using a generic “system” to select subaccount meeting a criteria, i.e., having an ability to pay, and creating a file comprising just those accounts in order to reduce risk is not an improvement to technology.  It is an improvement to the way that a bunched order is processed. In other words, the claimed invention discloses an improvement to a business process not a technological improvement. 
The claims are not patent eligible under 35 USC §101. 
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELDA G MILEF/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        

Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694  
                                                                                                                                                                                                      /Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex-parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.